Citation Nr: 0714213	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-39 805	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of August 2003 and April 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC.  In relevant part, the RO 
reopened and denied the claims of entitlement to service 
connection for hypertension and tinnitus.  

The Board notes that the veteran resides in Germany.


FINDINGS OF FACT

1.  The March 2003 rating decision, which denied the claims 
of entitlement to service connection for hypertension and 
tinnitus, is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.

3.  Hypertension and tinnitus had their onset during active 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for hypertension 
and tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  Hypertension and tinnitus were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with these issues given the fully favorable nature 
of the Board's decision.  

II.  New and Material Evidence

Service connection for hypertension and tinnitus was denied 
by a March 2003 rating decision.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

As noted above, the RO denied service connection for 
hypertension and tinnitus in a March 2003 rating decision.  
The veteran was notified of the decision in April 2003.  He 
did not appeal.  Thus, the March 2003 decision is final, and 
new and material evidence is needed to reopen the claims.  
See 38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence received since 
the March 2003 rating decision in order to determine whether 
the claims may be reopened.  See Hickson, 12 Vet. App. at 
251.  That rating decision reflects that the RO denied the 
claims because there was no evidence of chronic disabilities 
that were related to service.  Specifically, the RO stated 
that the veteran had not furnished any evidence to 
substantiate his claims.  Thus, the evidence needed to reopen 
these claims is evidence that tends to show that the veteran 
has hypertension and tinnitus and that the disorders had 
their onset during service or are otherwise related to 
service.

The pertinent evidence received since that time consists of 
several private medical records.  An August 2000 physician's 
certificate reflects a diagnosis of tinnitus.  An October 
2003 letter reflects a diagnosis of arterial hypertension.  
Additionally, the veteran contends, in essence, that he was 
diagnosed with hypertension and tinnitus in service and that 
he has had these disorders since then.  In this regard, the 
Board observes that the service medical records reflect 
diagnoses of both disorders.  

The Board finds that the above evidence is new and material 
because it shows that the veteran currently has hypertension 
and tinnitus and indicates that he has had them since 
service.  Thus, this evidence provides a basis to reopen his 
claims.  38 C.F.R. § 3.156(a).  To this extent only, the 
appeal is granted.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran's service medical records reflect 
diagnoses of both hypertension and tinnitus.  As for his 
hypertension, a June 1954 service examination report reflects 
the first of several high blood pressure readings, and a 
March 1968 treatment note reflects a diagnosis of 
hypertension.  As for tinnitus, an August 1969 treatment note 
reflects complaints of occasional tinnitus.  A service 
separation examination report is not of record; however, the 
last service examination report is negative for both 
conditions.  Post service, as noted above, an August 2000 
physician's certificate reflects a diagnosis of tinnitus, and 
an October 2003 physician's letter reflects a diagnosis of 
arterial hypertension.  

With respect to the hypertension, the Board observes that it 
is listed as a chronic condition under 38 C.F.R. § 3.309(a) 
(2006).  In this regard, the Board notes that the veteran was 
diagnosed with hypertension in service and that his post-
service medical records continue to show a diagnosis of the 
condition.  Additionally, in a June 2004 correspondence, the 
veteran stated that he had been on hypertension medication 
for years.  Given the above, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that his 
hypertension had its onset during active service.  Thus, 
service connection for hypertension is warranted.

As for the tinnitus, the Board likewise notes that the 
veteran was diagnosed with tinnitus in service and that his 
post-service medical records continue to show a diagnosis of 
the condition.  The Board also notes that the veteran is 
competent to report that on which he has personal knowledge 
and what comes to him through his senses, specifically, that 
he has ringing in his ears.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Board further notes that the veteran 
has been granted service connection for bilateral hearing 
loss.  Given the above, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that his tinnitus had 
its onset during active service.  Thus, service connection 
for tinnitus is also warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened.

Service connection for hypertension is granted.

Service connection for tinnitus is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


